UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6066


JAMES MICHAEL LUCAS,

                Petitioner - Appellant,

          v.

MICHAEL MCCALL, Warden of the Lee Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Timothy M. Cain, District Judge.
(1:12-cv-02879-TMC)


Submitted:   April 30, 2014                 Decided:   May 13, 2014


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Michael Lucas, Appellant Pro Se.     Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James       Michael     Lucas        seeks       to    appeal         the     district

court’s      order     accepting       the     recommendation              of    the       magistrate

judge       and    denying       relief   on     his       28    U.S.C.          §    2254      (2012)

petition.          The order is not appealable unless a circuit justice

or    judge       issues    a    certificate        of   appealability.                    28   U.S.C.

§ 2253(c)(1)(A) (2012).                A certificate of appealability will not

issue       absent     “a       substantial      showing             of    the       denial     of    a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating          that    reasonable               jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El     v.    Cockrell,            537 U.S. 322,     336-38

(2003).           When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                        Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Lucas has not made the requisite showing.                                   Accordingly, we

deny    a    certificate         of    appealability,            deny      Lucas’          motion    to

appoint counsel, deny leave to proceed in forma pauperis, and

dismiss the appeal.               We dispense with oral argument because the

                                                2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       3